

EXHIBIT 10.54
NON-EMPLOYEE DIRECTOR COMPENSATION SCHEDULE
Overview
A summary of our annual non-employee director compensation is provided below:
Annual Equity
 
 
 
Restricted stock units
 
$
192,000


(1) 
Lead Director Fee
 
 
 
Restricted stock units
 
$
75,000


(2) 
Board Fee
 
$
78,000


 
Committee Fee
 
 
 
Audit
 
$
15,000


 
Compensation
 
$
15,000


 
Nominating and Corporate Governance
 
$
15,000


 
Committee Chair Fee
 
 
 
Audit
 
$
10,000


 
Compensation
 
$
10,000


 
Nominating and Corporate Governance
 
$
10,000


 

(1) 
Upon being elected or re-elected as a director, each non-employee director
receives such number of restricted stock units as is determined by dividing
$192,000 by the closing price of our common stock on the grant date.

(2) The Lead Director fee is paid entirely in restricted stock units. Upon being
appointed or re-appointed as Lead Director, the director receives such number of
restricted stock units as is determined by dividing $75,000 by the closing price
of our common stock on the grant date. The Lead Director fee is in addition to
the standard annual equity grant. A chairman fee of $145,000 per annum would be
payable in cash where the chairman of the board is a non-employee director.


Vesting
Restricted stock units will vest 100% on the earlier of (i) the first
anniversary of the grant date or (ii) immediately prior to the first annual
meeting of shareholders following the grant date.
Deferred Compensation Plan
Under our non-employee director deferred compensation plan, each non-employee
director may defer up to 100% of his or her cash fees. Based on his or her
deferral election, the director is credited with a number of share units at the
time he or she would have otherwise received the portion of the fees being
deferred. In addition, each non-employee director may defer receipt of




--------------------------------------------------------------------------------




up to 100% of shares due upon vesting of restricted stock units, and based on
his or her election, the director is credited with one share unit for the
receipt of each such share that is deferred. Share units are equivalent to
shares of our common stock except that share units have no voting rights.
Upon cessation of service on the board, the director receives a share of our
common stock for each share unit. Directors elect whether the shares are
received in a lump sum distribution or in annual installments over two to
fifteen years, and any fractional share units are paid in cash. Share units
credited to a director’s account are considered awards granted under the Amended
and Restated Fiserv, Inc. 2007 Omnibus Incentive Plan and count against that
plan’s share reserve.


